Title: To Benjamin Franklin from Lallemand [Comtesse de Choiseul-Beaupré?] April 9, 1778
From: Choiseul-Beaupré, Marie-Françoise Lallemant de Betz, comtesse de
To: Franklin, Benjamin


Monsieur
Aprill the 9, 1778
Je me suis chargée avec un vraye plaisirs de ce paquét pour vous Reméttre mais par inadvertence j’avais mis le paquet dans une de mes Malle et elles ne sont arivée que d’hiere. Je vous fait Monsieur un millions d’excuse de ce retard. Je méttéz [m’étais] bien promises d’avoir l’honneur de vous Le reméttre moiméme mais je vous avouré naturellement que [je suis] honteuse de n’avoir pu vous le reméttre plustos. C’est ce qui me prive du plaisirs de voire un homme dont Le merite fait L’admirations de toute La france. Je dirés plus L’angletére meme ne peut s’empechér de rendre justice au docteur franklin. Je suis Monsieur en attandant une occations plus favorable pour avoir L’honneur de vous assurer de Mon Respects et suis en attand, Monsieur, Votre tres humble et obeissante servante
Lallemand
 
Notation: L’allemand 9 April 1778.
